MEMORANDUM **
We have reviewed the response to the court’s March 22, 2006, order to show cause, and we conclude that petitioners Raul Juarez Hernandez and Josefa Cortez *689Galindo have failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, we dismiss this petition for review for lack of jurisdiction with respect to petitioners Juarez Hernandez and Cortez Galindo. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Petitioners Yesenia Juarez Cortez and Dulce Maria Juarez Cortez do not have a qualifying relative for purposes of cancellation of removal. Accordingly, the court summarily denies this petition for review with respect to these petitioners. See 8 U.S.C. § 1229b(b)(l)(D); Molina-Estrada v. INS, 293 F.3d 1089 (9th Cir.2002).
DISMISSED IN PART and DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the *689courts of this circuit except as provided by 9th Cir. R. 36-3.